Name: Commission Regulation (EEC) No 193/81 of 26 January 1981 correcting the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 23/ 14 Official Journal of the European Communities 27. 1 . 81 COMMISSION REGULATION (EEC) No 193/81 of 26 January 1981 correcting the import levies on products processed from cereals and rice lation, the import levies on products processed from rice were not fixed correctly ; whereas the Regulation in question should therefore be corrected, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( J ), as last amended by the Act of Accession of Greece (2), and in particular Article 14 (4) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice (3), as . last amended by the Act of Accession of Greece, and in particular Article 12 (4) thereof, Whereas the import levies on products processed from cereals and rice were fixed by Regulation (EEC) No 3424/80 (4), as last amended by Regulation (EEC) No 92/81 (5 ) ; whereas, as a result of an error in calcu ­ The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 (6), as last amended by Regulation (EEC) No 2245/78 (7), and fixed in the Annex to amended Regulation (EEC) No 3424/80 are hereby corrected as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 27 January 1981 . It shall apply with effect from 22 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 January 1981 . For the Commission Poul DALSAGER Member of the Commission ( i ) OJ No L 281 , 1 . 11 . 1975, p . 1 . P) OJ No L 166, 25 . 6 . 1976, p . 1 . (2) OJ No L 291 , 19 . 11 . 1979, p. 17. (4) OJ No L 358 , 31 . 12. 1980, p . 57 . (5) OJ No L 13, 15 . 1 . 1981 , p. 28 . (') OJ No L 281 , 1 . 11 . 1975, p. 65. I 7) OJ No L 273, 29 . 9 . 1978 , p. 1 . 27. 1 . 81 Official Journal of the European Communities No L 23/15 ANNEX to the Commission Regulation of 26 January 1981 correcting the import levies on products processed from cereals and rice CCT heading No Levies in ECU/tonne Third countries (other than ACP or OCT) ACP or OCT 11.01 F (2) 9-43 6-41 1 1.02 A VI (2) 9-43 6-41 11.02 E II d) 1 (2) 16-93 10-89 1 1.02 F VI (2) 9-43 6-41 11.08 All 30-83 0-00 (2) For the purpose of distinguishing between products falling within heading Nos 11.01 and 11.02 and those falling within subheading 23.02 A, products falling within heading Nos 11.01 and 11.02 shall be those meeting the following specifications :  a starch content (determined by the modified Ewers polarimetric method), referred to dry matter, exceeding 45 % by weight,  an ash content, by weight, referred to dry matter (after deduction of any added minerals), not exceeding 1 -6 % for rice, 2-5 % for wheat, 3 % for barley, 4 % for buckwheat, 5 % for oats and 2 % for other cereals. Germ of cereals, whole, rolled, flaked or ground, falls in all cases within heading No 11.02.